DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the omission from the claim’s preamble (i.e., “predicting a remaining useful life”) in the body of the claim renders that claim indefinite. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 4:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of collecting degradation data, detecting slope change points, obtaining a degradation segment, calculating a slope of the degradation segment, calculating the minimum distance, clustering the line segments segmented by the slope change points, denoting a degradation mode of a sampling moment, and denoting time points of changes of the degradation mode,… fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of collecting degradation data, detecting slope change points, obtaining a degradation segment, calculating a slope of the degradation segment, calculating the minimum distance, clustering the line segments segmented by the slope change points, denoting a degradation mode of a sampling moment, and denoting time points of changes of the degradation mode,… fall within grouping of Mathematical Concepts. Thus, the claim recites Mathematical Concepts. The 2019 Guidance expressly recognizes Mathematical Concepts as constituting an abstract 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claim 4 does not integrate the judicial exception into a practical application. Accordingly, claim 4 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 4 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 
Finally, when viewed in an ordered combination, the additional elements in claim 4 fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.
Dependent claims 5-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Viana et al. (USP 10,719,639) disclose a Bayesian module 108 may include a simulation model 110. The computer data store 106 may provide information to the simulation model 110 via the Bayesian module 108, and may store results 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862